     Case 1:19-cv-00600-DAD-JLT Document 24 Filed 04/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9
                             EASTERN DISTRICT OF CALIFORNIA
10

11 RP GOLDEN STATE MANAGEMENT, LLC                     Case No. 1:19-cv-00600-DAD-JLT
   DBA GARDEN SUITES INN,
12                                                     ORDER AMENDING CASE SCHEDULE
              Plaintiff,                               (Doc. 23)
13
           v.
14
   OHIO SECURITY INSURANCE
15 COMPANY; and DOES 1 through 25,
   inclusive,
16
              Defendants.
17

18
19        Based upon the stipulation of the parties and due to the ongoing COVID-19 pandemic, the
20 Court ORDERS the case schedule to be amended as follows:

21        1.     The parties SHALL disclose their experts no later than July 2, 2020 and their
22        rebuttal experts no later than August 7, 2020. The parties SHALL complete all discovery
23        related to non-experts and experts no later than September 4, 2020;
24        2.     Any non-dispositive motions SHALL be filed no later than September 18, 2020
25        and heard no later than October 20, 2020;
26        3.     Any dispositive motions SHALL be filed no later than October 13, 2020 and
27        heard no later than November 10, 2020;
28
                                                   1
     Case 1:19-cv-00600-DAD-JLT Document 24 Filed 04/21/20 Page 2 of 2



 1        4.    The pretrial conference is continued to January 25, 2021 at 3:30 p.m.;

 2        5.    The trial is continued to March 23, 2021 at 8:30 a.m.;

 3        6.    The request for a court conference is DENIED.

 4
     IT IS SO ORDERED.
 5

 6     Dated:   April 21, 2020                           /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                 2
